THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER THIS NOTE NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND
ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF THIS
NOTE, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.




REVOLVING CREDIT NOTE







$750,000.00

September 4, 2013




FOR VALUE RECEIVED, the undersigned, RANGEFORD RESOURCES, INC., a Nevada
corporation (the “Company”), hereby promises to pay to the order of Cicerone
Corporate Development, LLC, a limited liability company, or its assigns
(collectively, the “Noteholder”), in lawful money of the United States of
America, and in immediately payable funds, the principal sum of Seven Hundred
Fifty Thousand Dollars ($750,000.00), or such lesser amount as shall equal the
aggregate unpaid principal amount of all funds advanced the Company by the
Noteholder in accordance with the terms of this Note, on the date and in the
amounts stated herein at any time on or after September 4, 2013, and to pay
interest on the unpaid principal amount of this Note, in like money and funds,
on the dates specified herein.  Such advances shall be in the discretion of the
Noteholder and in increments in the ordinary course of $10,000.00.  The Company
may, from time to time, borrow, repay and reborrow under the terms of this Note
up to but not exceeding the principal amount of this Note upon delivery to the
Noteholder of a request of such advance of the proceeds of this Note.  The
amounts previously advanced to the Company by the Noteholder as set forth on
Schedule A annexed to this Note which remains outstanding as of the date of this
Note shall represent amounts advanced to the Company to date by the Noteholder
under this Note, and shall be included in the sums due the Noteholder by the
Company hereunder.  




The principal hereof outstanding and any unpaid accrued interest thereon shall
be due and payable on or before February 1, 2015 (the “Maturity Date”).  This
Note shall bear interest on the unpaid principal balance from time to time
outstanding, until paid, at the rate of LIBOR plus 2.75% per annum calculated
semi-annually on the interest payment dates.  Interest shall be payable
semi-annually on June 30 and December 31 of each year commencing with the first
advance made hereunder.   Payment of all amounts due hereunder shall be made at
the address of the Noteholder set forth below.




The Company hereby authorizes the Noteholder to endorse on the Schedule annexed
to this Note the amount and type of all revolving credit loans made to the
Company, all renewals





1




and payments of principal amounts in respect of such revolving credit loans, and
the outstanding principal amount of all revolving credit loans; provided,
however, that the failure to make such notation with respect to any revolving
credit loan or payment shall not limit or otherwise affect the obligation of the
Company under this Note.




1.

PAYMENTS.  




(a)

Payment of all amounts due hereunder shall be made at the address of the
Noteholder set forth below.  In the event that the date for the payment of any
amount payable under this Note falls due on a Saturday, Sunday or public holiday
under the laws of the State of Texas, the time for payment of such amount shall
be extended to the next succeeding business day and interest shall continue to
accrue on any principal amount so effected until the payment thereof on such
extended due date.




(b)

All payments received on account of this Note shall be applied to the reduction
of the unpaid principal balance of this Note.  Interest shall be computed on the
basis of a year of 360 days, for the actual number of days elapsed.  




(c)

If payment of the outstanding principal amount of this Note, together with all
accrued unpaid interest thereon at the applicable rate of interest (as set forth
herein), is not made on the Maturity Date, then interest shall accrue on the
outstanding principal amount due under this Note and on any unpaid accrued
interest due on this date of the payment in full of such amounts (including from
and after the date of the entry of judgment in favor of the Noteholder in an
action to collect this Note) at an annual rate equal to the lesser of 12% or the
maximum rate of interest permitted by applicable law.




(e)

At the effective date or as soon as practical, The Company will issue and
deliver to the Noteholder 1,500,000 shares of common stock of the Company as an
 inducement to entering into this Agreement.  (the “Inducement Shares”).




2.

PREPAYMENT.  This Note may be prepaid, in whole or in part, without penalty with
five days prior written notice to the Noteholder.




3.

DEFAULT.  If any of the following events (each an “Event of Default”) shall
occur:




(a)

The Company fails to pay the principal or interest accrued on, or any other
amount at any time owing under, the Note as and when the same becomes due and
payable and such default is not cured within 10 business days after notice of
the occurrence of such default; or




(b)

The Company defaults in the due observance or performance of or breach any of
its covenants contained in this Note and such default is not cured within 10
business days after notice of the occurrence of such default; or








2









(c)

The Company shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, trustee or similar official of or for itself or of
or for all or a substantial part of its property, (ii) make an assignment for
the benefit of its creditors, (iii) commence a voluntary case under the Federal
Bankruptcy Code, as now or hereafter in effect (the “Code”), (iv) file a
petition seeking to take advantage of any other bankruptcy, insolvency,
moratorium, reorganization or other similar law of any jurisdiction (“Other
Laws”), (v) acquiesce as to, or fail to controvert in a timely or appropriate
manner, an involuntary case filed against the Company under the Code, or (vi)
take any corporate action in furtherance of any of the foregoing; or




(d)

A proceeding or involuntary case shall be commenced, without the application or
consent of the Company in any court of competent jurisdiction (i) under the
Code, (ii) seeking liquidation, reorganization, dissolution, winding up or
composition or readjustment of its debts under any Other Laws, or (iii) seeking
the appointment of a trustee, receive or similar official for it or for all or
any substantial part of its assets, and any such proceeding or case shall
continue undismissed, or unstayed and in effect, for a period of 90 days; or




(e)

A final judgment for the payment of money shall be rendered by a court of
competent jurisdiction against the Company, and the Company shall not discharge
the same, or procure a stay of execution thereof within 30 days from the date of
entry thereof and within such 30 day period or such longer period during which
execution of such judgment shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal, and such judgment,
together with all other judgments against the Company (including all
subsidiaries), shall exceed in the aggregate $50,000 in excess of any insurance
as to the subject matter of such judgments, as to which coverage has not been
declined or the underlying claim rejected by the applicable insurer; or




(f)

The liquidation or dissolution of the Company or any vote in favor thereof by
the board of directors and stockholders of the Company; or




(g)

An attachment or garnishment is levied against the assets of the Company
involving an amount in excess of $500,000 and the lien created by such levy is
not vacated, bonded or stayed within 10 business days after such lien has
attached to such assets; or




(h)

The Company defaults in the payment (regardless of amount) when due of the
principal of, interest on, or any other liability on account of, any
indebtedness of the Company(other than the Note) having an unpaid principal
amount in excess of $50,000, or a default occurs in the performance or
observance by the Company of any covenant or condition (other than for the
payment of money) contained in any note (other than this Note) or agreement
evidencing or pertaining to any such indebtedness, which causes the maturity of
such indebtedness to be accelerated or permits the holder or holders of such
indebtedness to declare the same to be due prior to the stated maturity thereof,
or








3









(i)

The Company sells all or substantially all of its assets or merges or is
consolidated with another corporation in which the Company is not the surviving
corporation, or the accounting acquiror in the event of a reverse merger; or




(j)

A Change of Control of the Company occurs.  For the purpose of this Note, a
“Change of Control” shall mean a change in control (a) as set forth in Section
280G of the Internal Revenue Code or (b) of a nature that would be required to
be reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Exchange Act;
provided that, without limitation, such a change in control shall be deemed to
have occurred at such time as:




i.

any "person", other than the Noteholder becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's outstanding securities then having the right to vote at
elections of directors; or,




ii.

the individuals who at the date of this Note constitute the Board of Directors
cease for any reason to constitute a majority thereof unless the election, or
nomination for election, of each new director was approved by a vote of at least
two thirds of the directors then in office who were directors at the date of
this Note

then, and in any such event, the Noteholder may by written notice to the Company
declare the entire unpaid principal amount of this Note outstanding together
with accrued interest thereon due and payable, and the same shall, unless such
default be cured within 20 business days after such notice, forthwith become due
and payable upon the expiration of such 20 day period, without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived.




4.

SUITS FOR ENFORCEMENT AND REMEDIES.  If any one or more Events of Default shall
occur, the Noteholder may proceed to (i) protect and enforce Noteholder’s rights
either by suit in equity or by action at law, or both, whether for the specific
performance of any covenant, condition or agreement contained in this Note or in
any agreement or document referred to herein or in aid of the exercise of any
power granted in this Note or in any agreement or document referred to herein,
(ii) enforce the payment of this Note, or (iii) enforce any other legal or
equitable right of the Noteholder. No right or remedy herein or in any other
agreement or instrument conferred upon the Noteholder is intended to be
exclusive of any other right or remedy, and each and every such right or remedy
shall be cumulative and shall be in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or otherwise.




5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company covenants and agrees
that for so long as any portion of the indebtedness evidenced by this Note,
whether principal, accrued and unpaid interest or any other amount at any time
due hereunder, remains unpaid, the Company will:




(a)

Do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence, rights and franchises and to comply in all
material





4







respects with all laws, regulations and orders of each governmental authority
having jurisdiction over the Company;




(c)

Promptly following the occurrence of an Event of Default furnish to the
Noteholder a written statement of the Company’s President or Chief Financial
Officer setting forth the details of such Event of Default and the action which
the Company proposes to take with respect thereto;




(d)

At all times maintain true and complete records and books of account in which
all of the financial transactions of the Company are duly recorded in
conformance with U.S. generally accepted accounting principles;




(e)

Maintain the registration of the Company’s Common Stock under Section 12(g) of
the Securities Exchange Act of 1934 (the “Exchange Act”), and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports and other filings required to be filed by the Company after
the date hereof pursuant to the Exchange Act.  




(f)

In the event the Company should issue the Noteholder Interest Shares, for as
long as the Noteholder owns any Interest Shares, the Company will take such
further action as any holder of Interest Shares may reasonably request, to the
extent required from time to time to enable such holder to sell such Interest
Shares without registration under the Act, including without limitation, within
the requirements of the exemption provided by Rule 144.




6.

RESTRICTIONS ON IDUCEMENT SHARES.  The Inducement Shares may not be offered,
sold or otherwise transferred unless (i) they first shall have been registered
under the Act and applicable state securities laws or (ii) the Company shall
have been furnished with an opinion of legal counsel (in form, substance and
scope reasonably acceptable to the Company) to the effect that such sale or
transfer is exempt from the registration requirements of the Act.  Each
certificate for Interest Shares that have not been so registered and that has
not been sold pursuant to an exemption that permits removal of the applicable
legend, shall bear a legend substantially in the following form, as appropriate:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS”




Upon the request of a holder of a certificate representing any Inducement
Shares, the Company shall remove the foregoing legend from the certificate or
issue to such Holder a new certificate therefor free of any transfer legend, if
(i) with such request, the Company shall have received an opinion of counsel,
reasonably satisfactory to the Company in form, substance and scope, to the
effect that any such legend may be removed from such certificate or (ii) a
registration statement under the Act covering such securities is in effect.





5










6.

NOTICES.  All notices required to be given to any of the parties hereunder shall
be in writing and shall be deemed to have been sufficiently given for all
purposes when presented personally to such party, sent by telecopier (with the
original timely mailed), or sent by registered, certified or express mail,
return receipt requested, to such party at its address set forth below:




If to the Company to:

Rangeford Resources, Inc.

c/o Kevin A. Carreno, P.A.

3001 Executive Center Drive, Suite 217

Clearwater, FL 33762

ATTENTION:  Kevin A. Carreno




If to the Noteholder to:

Cicerone Corporate Development, LLC







or hereafter given to the other party hereto pursuant to the provisions of this
Note.




7.

EXCLUSIVE JURISDICTION AND VENUE.  The Parties agree that the courts of the
County of Tarrant, State of Texas shall have sole and exclusive jurisdiction and
venue for the resolution of all disputes arising under the terms of this Note
and the transactions contemplated herein.   The Parties further that, in the
event of litigation arising out of or in connection with this Note in this
court, they will not contest or challenge the jurisdiction or venue of this
court.




8.

GOVERNING LAW.  This Note shall be governed by and construed and interpreted in
accordance with the laws of the State of Texas applicable to contracts made and
to be performed entirely therein, without giving effect to the rules and
conflicts of law.




9.

CONFORMITY WITH LAW.  It is the intention of the Company and of the Noteholder
to conform strictly to applicable usury and similar laws.  Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contract for, chargeable or receivable under or in respect
of this Note, shall under no circumstances exceed the maximum amount of interest
permitted by such laws, and any excess, whether occasioned by acceleration or
maturity of this Note or otherwise, shall be canceled automatically, and if
theretofore paid, shall be either refunded to the Company or credited on the
principal amount of this Note.




[Remainder of Page Left Blank]





6










IN WITNESS WHEREOF, the Company has signed and sealed this Note and delivered it
in the State of Texas as of September 4, 2013.




COMPANY




RANGEFORD RESOURCES, INC.










/s/ Steven R. Henson

Steven R. Henson, President





7





